Citation Nr: 1026181	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-19 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a multiple sclerosis.

2.  Entitlement to service connection for neuropathy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran had active service from December 1985 to December 
1991.

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Resource Center in Cleveland, Ohio.  

The Regional Office (RO) in Pittsburgh, Pennsylvania certified 
this appeal to the Board for appellate review.  

The Veteran and his spouse testified in support of these claims 
during hearings held before a Decision Review Officer at the RO 
in August 2008 and before the undersigned Veterans Law Judge in 
Washington D.C. in February 2010.  

The Veteran's appeal initially included a claim of entitlement to 
service connection for a skin disorder.  The Veteran did not 
submit a substantive appeal after the RO issued a statement of 
the case.  The RO, however, certified that issue as being on 
appeal.  The United States Court of Appeals for Veterans Claims 
(Court) has held that a substantive appeal is not a 
jurisdictional requirement, and that if an RO certifies an issue 
after a statement of the case, the Board is bound to decide it, 
notwithstanding the absence of a substantive appeal.  Percy v. 
Shinseki, 23 Vet. App. 37 (2009); Gonzales-Morales v. Principi, 
16 Vet. App. 556 (2003).  At his February 2010 hearing, however, 
the Veteran withdrew his appeal as to this issue.  38 C.F.R. 
§ 20.204 (2009).

The Board acknowledges that the Veteran's representative later 
noted the claim in a VA Form 646 (Statement of Accredited 
Representative in Appealed Case) and a Decision Review Officer 
mentioned it at the August 2008 hearing.  During that hearing, 
however, neither the Veteran, nor his spouse offered any 
testimony regarding that claim and in February 2010, during his 
second hearing, the Veteran clarified that he did not wish to 
pursue it.  


FINDINGS OF FACT

1.  Multiple sclerosis manifested to a compensable degree within 
seven years of the Veteran's discharge from active service.  

2.  The Veteran has neuropathy associated with multiple 
sclerosis.


CONCLUSIONS OF LAW

1.  Multiple sclerosis is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112(a), 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  The Veteran has neuropathy secondary to service connected 
multiple sclerosis.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In view of the Board's 
favorable decisions in this appeal, further assistance is 
unnecessary to aid the veteran in substantiating his claim.  

II.  Analysis

According to statements he, his spouse and his parents submitted 
during the course of this appeal and hearing testimony he and his 
spouse presented in August 2008 and February 2010, the Veteran 
developed multiple sclerosis during service, possibly secondary 
to various environmental hazards he was exposed too during 
service. 

The Veteran asserts that he first experienced symptoms of 
multiple sclerosis in 1992, 1993 or 1994, but that it took over 
ten years from that point for medical professionals to diagnose 
the disease.  He points out that multiple sclerosis is 
progressive, often presenting itself ten to fifteen years prior 
to diagnosis.  The Veteran allegedly recalls feeling numbness in 
his legs around 1992 when walking up flights of stairs at work.  
He also recalls injuring his back in 1994, which might have been 
an early manifestation of multiple sclerosis.  

The Veteran's parents indicate that, after discharge from 
service, they began to notice that he had physical difficulties.  
His spouse confirms that, in 1993, the Veteran started having leg 
spasms and pain and numbing pain in his shoulder and arm.  

The Veteran's employment managers and supervisors also submitted 
written statements in support of the Veteran's claim.  These 
statements describe the Veteran as a model employee prior to 
1996, note a decline in his job performance beginning in 1997 or 
1998, and also note a decline in physical functioning from 2000 
to 2006 due to multiple sclerosis.  These statements indicate 
that, beginning in 1996, there was a marked increase in the 
Veteran's use of sick time (from November 1996 to December 1998, 
after averaging 12 hours of sick time yearly for four years, he 
used 113 hours of sick time) and a degradation in his general 
attitude particularly with regard to completing physical 
activities.  Apparently, due to his multiple sclerosis, the 
Veteran now works in a less strenuous, more responsible position, 
but still uses an above-average amount of sick time.

According to the Veteran, this employment information coupled 
with letters from private physicians support his assertion 
regarding the onset of his multiple sclerosis.  

Service connection may be granted for disability resulting from 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may also be granted when a claimed disability 
is found to be proximately due to or the result of a service-
connected disability, or when any increase in severity 
(aggravation) of a nonservice-connected disease or injury is 
found to be proximately due to or the result of a service-
connected disability, not to the natural progress of the 
nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2009).   

Service connection may be presumed for multiple sclerosis if it 
is shown that a veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, the condition became manifest to a degree of 10 percent 
within seven years from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 1101, 
1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2009).

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Post-service medical documents, including treatment records dated 
since 2004 and a report of VA examination conducted in November 
2006, confirm that the Veteran currently has multiple sclerosis.  
The question is thus whether this disease is related to the 
Veteran's active service or manifested to a compensable degree 
within seven years of his discharge therefrom.   

According to the Veteran's service treatment records, during 
service, the Veteran did not report or receive treatment for any 
symptoms typically found to be due to multiple sclerosis and no 
medical professional diagnosed multiple sclerosis.  He was, 
however, exposed to toxic agents, including asbestos and paint 
cleaning solvents, while serving on ships as a boiler technician.  

In 2004, a medical professional first diagnosed multiple 
sclerosis.  Since then, the Veteran has received extensive 
treatment for this disease.

Medical professionals have opined that the Veteran began 
experiencing prodromal symptoms of multiple sclerosis within 
seven years of his discharge from service.  In letters dated July 
2006, October 2006, April 2008 and March 2010, Benjamin R. 
Smolar, M.D., discussed certain symptoms that manifested 
beginning in 1994 and concluded that it was as likely as not that 
these symptoms constitute the initial onset of the Veteran's 
multiple sclerosis.  

The symptoms he mentions are all documented in the medical 
records and include: sudden, intense thoracic spine pain 
requiring an emergency room visit in 1994; radiating scapular 
pain in 1997; and neck and shoulder pain later in 1997.  Dr. 
Smolar found significant the fact that this pain manifested in 
the absence of injury.  He also found significant employment 
information showing a decline in the Veteran's job performance 
beginning in 1997.  Dr. Smolar pointed out that multiple 
sclerosis can cause cognitive dysfunction and impair work 
performance.  

In December 2006, Ronald G. Grubb, D.O., indicated that the 
Veteran had been a patient of his practice since April 1991.  Dr. 
Grubb further indicated that he evaluated the Veteran twice in 
1997 for rotator cuff tendonitis and that there was no known 
injury for the pain.  He opined that early symptoms of multiple 
sclerosis may have been present then.  

Given these favorable opinions and employment information showing 
a decline in the Veteran's job performance and extremely frequent 
use of sick leave within seven years of his 1991 discharge from 
active service, the Board finds that his multiple sclerosis 
manifested to a compensable degree within the presumptive period 
allowed by law.  Based on this finding, the Board concludes that 
multiple sclerosis may be presumed to have been incurred during 
active service.


Neuropathy

The Veteran's treating physicians have noted neuropathy in 
conjunction with treatment for the now service connected multiple 
sclerosis.  In this regard doctors have noted impairments in the 
lower extremities and the Veteran has reported paresthesias while 
being treated for multiple sclerosis.  The Veteran has undergone 
fairly extensive testing, but not other etiology for the 
neuropathies has been identified.  Accordingly, the Board 
concludes that the evidence is in favor of a finding that the 
Veteran has neuropathy secondary to service connected multiple 
sclerosis.  38 C.F.R. § 3.310.



ORDER

Service connection for a multiple sclerosis is granted.

Service connection for neuropathy is granted.




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


